               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LUCILLE ANDERSON, et al.,               :
                                        :
       Plaintiff,                       :   CIVIL ACTION FILE NO.:
                                        :   1:20-cv-03263-MLB
vs.                                     :
                                        :
BRAD RAFFENSPERGER,                     :
in his official capacity as the Georgia :
Secretary of State, et al.,             :                                  :
                                        :
       Defendants.                      :
                                        :

           RESPONSE OF COBB COUNTY TO PLAINTIFF’S
    SUPPLEMENTAL MEMORANDUM IN SUPPORT OF THEIR MOTION
                FOR PRELIMINARY INJUNCTION

      Cobb County Board of Elections and Registration1 (“Cobb County”) files this

response to Plaintiff’s Supplemental Memorandum in Support of their Motion for

Preliminary Injunction, pursuant to the Court’s Docket Order of October 6, 2020.

      The basis of Plaintiffs’ Complaint and Motion for Preliminary Injunction is

that long lines on Election Day are likely to unconstitutionally burden voters in

Georgia, and specifically voters in the counties named as defendants. However,



1
 Defendants Phil Daniell, Fred Aiken, Jessica M. Brooks, Neera Bahl, and Daryl
O. Wilson, Jr. are named in their capacity as members of the Cobb County Board
of Elections and Registrations.
according to Plaintiffs’ own expert analysis, “Cobb County does not have any

locations that are predicted to have voting lines of over 30 minutes during peak times

due to voting machine allocation.” [Doc. 148, p. 17]. Indeed, Plaintiffs’ primary

expert witness, Dr. Yang, does not even mention Cobb County after the first sentence

of his most recent Declaration [Doc. 149-1].

             ‘A preliminary injunction is an extraordinary remedy never
      awarded as of right.’ Winter v. Nat. Res. Def. Council, Inc., 555 U.S.
      7, 24, 129 S. Ct. 365, 172 L. Ed. 2d 249 (2008). In order to obtain one,
      a party must establish four separate requirements—namely, that (1) it
      has a substantial likelihood of success on the merits; (2) irreparable
      injury will be suffered unless the injunction issues; (3) the threatened
      injury to the movant outweighs whatever damage the proposed
      injunction may cause the opposing party; and (4) if issued, the
      injunction would not be adverse to the public interest. Swain v. Junior,
      961 F.3d 1276, 1284-85 (11th Cir. 2020)


      Given that Plaintiff’s own expert analysis reveals that Cobb County is not

projected to have any locations with peak waiting times of over 30 minutes, nor has

it provided any other evidence, expert or otherwise, to demonstrate that the

allocation of equipment and other procedures put in place by Cobb County for the

November 3, 2020 General Election will cause long voting lines, it is highly unlikely

that Plaintiffs will succeed on the merits of their claims against Cobb County.

                                          2
Additionally, the complete lack of evidence that Cobb County will have long wait

times for voters undermines any argument that Plaintiffs will be irreparably harmed

without injunctive relief.

      Because Plaintiffs have failed to meet the first two required showings for a

preliminary injunction against Cobb County, and all the reasons set forth in the

Response brief of the County Defendants [Doc. 108], Cobb County asks the Court

deny Plaintiffs’ Motion for Preliminary Injunction as it relates to Cobb County, and

further renews its Motion to Dismiss Plaintiffs’ claims against Cobb County in their

entirety.

      Respectfully submitted this 6th day of October, 2020.

                                HAYNIE, LITCHFIELD & WHITE, PC


                                      /s/Daniel W. White______
                                      DANIEL W. WHITE
                                      Georgia Bar No. 153033
                                      Attorneys for Defendant Cobb County Board
                                      of Elections

222 Washington Avenue
Marietta, GA 30060
(770) 422-8900
dwhite@hlw-law.com




                                         3
           CERTIFICATE OF COMPLAINCE WITH LOCAL RULE 7.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman and

a point size of 14.

                                     /s/Daniel W. White
                                     DANIEL W. WHITE
                                     Georgia Bar No. 153033
                                     Attorney for Defendant Cobb County Board
                                     of Elections


HAYNIE, LITCHFIELD, CRANE & WHITE, PC
222 Washington Avenue
Marietta, GA 30060
(770) 422-8900
dwhite@hlw-law.com
                            CERTIFICATE OF SERVICE

      I hereby certify that on October 6, 2020, I electronically filed the foregoing

RESPONSE OF COBB COUNTY TO PLAINTIFF’S SUPPLEMENTAL

MEMORANDUM IN SUPPORT OF THEIR MOTION FOR PRELIMINARY

INJUNCTION with the Clerk of Court using the CM/ECF system which will

automatically send email notification of such filing to the following attorneys of

record:


                                      /s/Daniel W. White
                                      DANIEL W. WHITE
                                      Georgia Bar No. 153033
                                      Attorney for Defendant Cobb County Board
                                      of Elections

HAYNIE, LITCHFIELD & WHITE, PC
222 Washington Avenue
Marietta, GA 30060
(770) 422-8900
dwhite@hlw-law.com




                                         2
